DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullen et al. (US 2018/0331624).

Regarding claim 1, Pullen discloses a slope compensation circuit [e.g. fig. 7], comprising: an amplifier [e.g. 413] having first [e.g. the non-inverting input] and second [e.g. the inverting input] amplifier inputs and an amplifier output, the second amplifier input directly coupled to the amplifier output; a first filter [e.g.  416/414 (or 405/406)] having a first filter input and a first filter output, the first filter output coupled to the first amplifier input; a second filter [e.g. 405/406 (or 416/414)] having a second filter input and a second filter output, the second filter output coupled to the first filter input; a first switch [e.g. S3/S4/S2] having first and second switch terminals, the first switch terminal [e.g. the left/right terminal] coupled to the amplifier output; a capacitor [e.g. 409] coupled between the second switch terminal and ground; a resistor [e.g. 410/406] having first and second resistor terminals, the first resistor terminal coupled to the second switch terminal; a second switch [e.g. S2/S3/S4] coupled between the second resistor terminal and ground.
Regarding claim 2, Pullen discloses the circuit of claim 1, in which the amplifier is a unity gain amplifier.
Regarding claim 3, Pullen discloses the circuit of claim 1, in which: the resistor is a first resistor, and the capacitor is a first capacitor; the first filter includes a second capacitor [e.g. 416/405] coupled between the first amplifier input and ground, and a second resistor [e.g. 414/406] coupled between the first amplifier input and the second filter output; the second filter 

Regarding claim 4, Pullen discloses the circuit of claim 1, in which a difference in value of a current sense positive signal provided at the first amplifier input and a current sense negative signal provided at the amplifier output is a ripple voltage of a power converter [e.g. 1201, 1208, 401, 403, 1206 fig. 12].
	
Allowable Subject Matter
Claims 9-20 are allowed.  
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The amendment filed 02/10/2022 has been addressed in the above rejection sections. 	
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection rely on new reference, Pullen et al. (US 2018/0331624), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842